DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawana (U.S. Pub. 2016/0350637)
Regarding claim 1, an image forming apparatus comprising an image forming portion that forms an image on a medium (Figure 1b; Paragraphs 0029-0031)
A casing (101) that houses the image forming portion; a power operating portion (203) and a touch operation portion (106) that is operated by user (Figure 2a; Paragraphs 0032, 0040, 0045-0047)
Assuming that a direction in which the casing faces a user when the touch operation portion is used is a front-to-back direction (Figure 1b; 2a)
The power operating portion is disposed at a one side in a lateral direction crossing the front to back direction at a front of the casing in the front to back direction; and the touch operation portion is disposed at an other-side at the front of the casing in the front to back direction (Figures 1b, 2a; the power operation portion and the touch operation portion is spaced apart from each other in a lateral direction)
Regarding claim 2, the power operating portion and the touch operation portion are disposed at the front of the casing in the front to back direction (Figures 1b; 2a)
Regarding claim 3, the power operating portion and the touch operation portion are disposed with a level difference in the front to back direction of the casing (Figure 2a)
Regarding claim 5, a medium discharging portion that discharges the medium from a front of the casing; wherein the power operating portion is disposed above the medium discharging portion in a vertical direction of the casing (Figure 1b; Paragraph 0037) 
Regarding claim 9, wherein the power operating portion is disposed on an extension of a center of the touch operation portion in a vertical direction (Figure 2a)
Regarding claim 12, the image forming portion includes an ejecting head that ejects liquid droplets (Figure 1b; Paragraph 0038)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawana (U.S. Pub. 2016/0350637) in view of Arimori et al (U.S. Pub. 2016/0059601)
Regarding claim 4, Arimori discloses an externally coupling portion (25) at the front of the casing (Figure 1), the externally coupling portion coupling an external device; wherein the power operating portion (15a) is disposed above the externally coupling portion in a vertical direction of the casing (Figure 1; Paragraphs 0043, 0046)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Arimori into the device of Kawana, for the purpose of connecting an external device to the printer

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawana (U.S. Pub. 2016/0350637) in view of Matsuzaki et al (U.S. Pub. 2018/0029392)
Regarding claim 6, Kawana discloses a medium receiving portion wherein the power operating portion is disposed above the medium receiving portion in a vertical direction of the casing (Figures 1b, 2a)
Matsuzaki discloses a medium container (20) that takes medium from a front of the casing (Figure 1; Paragraph 0040)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Matsuzaki into the device of Kawana, for the purpose of supplying recording medium to the printing apparatus

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawana (U.S. Pub. 2016/0350637) in view of Ota et al (U.S. Pub. 2020/0079109)
Regarding claims 7-8, Ota discloses a mechanical switch power operating portion (15) and a substrate disposed at a position different from a position of the power operating portion (15; power button is at top of apparatus), the substrate including a control unit (57); wherein the power operating portion is coupled to the substrate via a cable (the control board will be connected to the power button) (Figures 1, 4, 5; Paragraph 0088)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Ota into the device of Kawana, for the purpose of controlling the apparatus with the control board and connected buttons/switches


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawana (U.S. Pub. 2016/0350637) in view of Muraki (U.S. Pub. 2008/0044197)
Regarding claim 10, Muraki discloses a touch operation portion (40, 41) is supported so as to tilt with respect to the casing; and the power operating portion (43a) is disposed at the casing (Figures 1, 3; Paragraphs 0028, 0030)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Muraki into the device of Kawana, for the purpose of increasing the size of the display monitor without increasing the size of the apparatus (Paragraph 0007)

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawana (U.S. Pub. 2016/0350637) in view of Tanaka et al (U.S. Pub. 2019/0263126)
Regarding claim 11, Tanaka discloses a liquid container that contains liquid to be supplied to the image forming portion; and a liquid level visual recognition portion disposed below the touch operation portion in a vertical direction of the casing, the liquid level visual recognition portion being for use in viewing a remaining amount of the liquid in the liquid container (Figure 1b, 1c; Paragraph 0094)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Tanaka into the device of Kawana, for the purpose of allowing the user to visually check the remaining amount of liquid

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        October 12, 2022